﻿

﻿

﻿

﻿

﻿

AMENDED AND RESTATED

OPERATIONS AGREEMENT

FOR

POWER POOLING

AND

JOINT DISPATCH

﻿

﻿

﻿

BY AND BETWEEN 

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

AND

﻿

MATANUSKA ELECTRIC ASSOCIATION, INC.

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

﻿

﻿

 

 

 

 

Article 1

 

DEFINITIONS

 

4

Article 2

 

TERM & TERMINATION

 

14

Article 3

 

PURPOSE; PRINCIPLES; PERIODIC REVIEW

 

15

Article 4

 

RELATIONSHIPS TO OTHER AGREEMENTS AND SERVICES

 

18

Article 5

 

MANAGEMENT BY COMMITTEE

 

19

Article 6

 

REQUIRED SERVICES

 

26

Article 7

 

POWER POOLING

 

27

Article 8

 

AUDITS

 

29

Article 9

 

GOVERNING LAW AND DISPUTE RESOLUTION

 

30

Article 10

 

FORCE MAJEURE

 

31

Article 11

 

CONFIDENTIALITY

 

31

Article 12

 

GENERAL

 

32

EXHIBIT A

 

 

EXHIBIT B-1

 

 

EXHIBIT B-1 (continued)

 

 

EXHIBIT B-2

 

 

EXHIBIT C

 

 

EXHIBIT D

 

 

EXHIBIT E

 

 

EXHIBIT F

 

 

EXHIBIT G

 

 

EXHIBIT H

 

 

APPENDIX 1 – SETTLEMENT PROCESS EXAMPLES    

 

 

﻿

﻿





2

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

OPERATIONS AGREEMENT FOR

POWER POOLING AND JOINT DISPATCH

﻿

This AMENDED AND RESTATED POWER POOLING AND JOINT DISPATCH AGREEMENT,  (the
“Agreement”) dated as of August 7, 2020, (“Execution Date”) is made and entered
into by and between Chugach Electric Association, Inc. (“Chugach”) and Matanuska
Electric Association, Inc. (“MEA”)(collectively the “Parties” and individually a
“Party”).

﻿

RECITALS

﻿

WHEREAS, the Parties own and operate electric generation, transmission and
distribution facilities, and using such facilities, each is engaged in the
business of generating, transmitting, and selling electric power to customers;

﻿

WHEREAS, the Regulatory Commission of Alaska (“RCA”), which regulates the
Parties, has ordered the Parties as a condition to Close of the Acquisition to
use joint economic dispatch and power pooling techniques for their generation
and transmission resources; 

﻿

WHEREAS, the Parties believe that the mutually beneficial scheduling and
dispatch of their electric generation and transmission facilities may enable the
Parties to, among other things: (1) reduce the aggregate volume of natural gas
the Parties are required to purchase, transport and utilize to generate electric
energy; (2) maximize the efficiency of the operation of each Party’s electric
generation equipment; (3)  maximize the capability of their facilities to accept
and integrate existing or new economic renewable, hydroelectric and other
electric generation resources; (4) maximize the availability of excess Energy,
capacity and Ancillary Services for sale by the Parties to third parties; (5)
maximize the efficiency with which, and minimize the cost at which, the Parties
purchase any additional required energy, capacity and ancillary services from
third parties; (6) maximize the efficient usage of the Parties’ Transmission
Resources; (7) maximize the capability of the Parties to provide mutual aid to
one another; and (8) maximize the operational and administrative efficiency of
each Party’s internal business operations;

﻿

WHEREAS, Chugach,  MEA, and the Municipality of Anchorage d/b/a Municipal Light
& Power (“ML&P”) were parties to that certain Power Pooling and Joint Dispatch
Agreement, dated as of January 27, 2017 (the “Original Agreement”);

﻿

WHEREAS, the Original Agreement did not receive the approvals necessary for
effectiveness and was superseded in its entirety by that certain Operations
Agreement for Power Pooling and Joint Dispatch, dated July 15, 2020 (“Pooling
Agreement”);  

﻿

WHEREAS, the Pooling Agreement was rejected by the RCA as being facially
inconsistent with the requirements of Order
U-18-102(41)/U-19-020(39)/U-19-021(39) (“Order 39”) on July 31, 2020;

﻿





3

--------------------------------------------------------------------------------

 



WHEREAS, the Parties wish to amend and restate the Pooling Agreement in its
entirety as provided herein to satisfy the requirements of Order 39;

﻿

WHEREAS, the Parties enter into this Agreement to provide the operational
 framework for coordinated scheduling, dispatch and settlement transactions
between and among the Parties for the purchase, sale, and/or exchange of Energy
Services, on an efficient and economic basis using their respective Generation
Resources and Transmission Resources, and in all cases consistent with the
Parties’ obligation to provide reliable electric service;

﻿

WHEREAS, the Parties also desire to enter into this Agreement to provide the
framework to work together to identify and plan for opportunities to reduce the
costs and risks of operating each Parties’ electric Generation Resources and
Transmission Resources, and maximize the efficient use of those resources by
dedicating such resources to the Parties’ joint benefit;

﻿

WHEREAS, the Parties also intend to evaluate the efficiencies and cost savings
actually achieved by this Agreement on a continual basis to ensure that no Party
suffers Material Financial Regret, and

﻿

WHEREAS, to capture these efficiencies, this Agreement provides for the terms on
which Energy Services and Settlement Processes shall be established, both by and
between the Parties and for services provided to other Railbelt electric
utilities.

﻿

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

﻿

AGREEMENT

﻿

Article 1    DEFINITIONS

﻿

Section 1.1 Definitions.  Except as otherwise expressly provided or unless the
context otherwise requires, the following terms shall have the following
meanings:

﻿

“AAA” has the meaning given in Section 9.2(b).

﻿

“Acquisition” means the acquisition of Anchorage Municipal Light and Power by
Chugach Electric Association, Inc.

﻿

“Actual Dispatch Day” means each day on which the Parties’ Generation Resources
are dispatched to meet the Parties’ aggregate Native Load and any Economy Energy
sales or purchases.

﻿

“Agreement” has the meaning given in the preamble.

﻿

“Ancillary Services” means those services necessary to support the transmission
of capacity and Energy from resources to loads while maintaining reliable
operation of the Transmission Resources used for Power Pooling in accordance
with Prudent Utility Practice.





4

--------------------------------------------------------------------------------

 

“Average Heat Rate” means, for a Generation Resource, the Heat Rate determined
as (a) the sum of the heat content (Btu) of all fuel used to run the Generation
Resource (including No-Load Fuel and all fuel used for generation of Energy, but
excluding fuel used to condition the environment of buildings that house a
Generation Resource) divided by (b) the net Energy production of the Generation
Resource.

﻿

“Business Day” means any day except a Saturday, Sunday, or any day that is
designated as a legal holiday under AS 44.12.010(a).  A Business Day shall begin
at 8:00 a.m. and end at 5:00 p.m. local time for the relevant Party’s principal
place of business.

﻿

“Central Scheduling Service” means the performance of the Day-Ahead Schedule of
Generation Resources and Transmission Resources to meet the Native Loads,
wholesale loads, and economy energy sales or purchases.

﻿

“Central Scheduling Service Managing Party” means the Party who has been duly
assigned by the Operating Committee to manage Central Scheduling Service
activities as defined in Section 6.1.

﻿

“Close” means the date Chugach Electric Association has legal control of
Anchorage Municipal Light and Power.

﻿

“Committee(s)” has the meaning given in Article 5.

﻿

“Contingency Reserve” means the provision of capacity deployed by the balancing
authority to meet Disturbance Control Performance or as otherwise provided for
in the Reliability Standards.

﻿

“Cost of Transportation and Storage”, as applicable to a Generation Resource,
means a Party’s cost of transporting fuel that varies directly with volume or
distance, plus the cost (if any) of withdrawing such fuel from storage,
expressed in $/Mcf.  

﻿

“Cost Responsibility” means the sum of a Party’s Production Costs across all
Generation Resources that, whether owned by that Party or not, are used or
scheduled to be used to satisfy a Party’s Native Load and Reliability
Obligations.

﻿

“Day Ahead Schedule” means the Security Constrained Economic Dispatch schedule
for dispatch of the Parties’ Generation Resources to meet the Parties’ aggregate
Native Load and any Economy Energy sales or purchases for the next day.

﻿

“Delivery Points” means locations where the title to Pool Energy
Services changes between Parties as shown in Exhibit G. 

﻿

 “Dispute” means any dispute or controversy regarding the existence,
construction, validity, interpretation, enforceability, or breach of this
Agreement.

﻿





5

--------------------------------------------------------------------------------

 

“Disturbance Control Performance” means each balancing authority is able to
utilize its Contingency Reserve to balance resources and demand and return
interconnection frequency within the defined limits following a Reportable
Disturbance or as otherwise provided for in The Intertie Management Committees’
Railbelt Operating and Reliability Standards.

﻿

“Economy Energy” means Energy produced in accordance with Security Constrained
Economic Dispatch procedures and restrictions as outlined in this Agreement, for
sale to or purchase from, a non-party.

 

“Effective Date” is defined in Section 2.1.

 

“Energy” means power production over a period of time, typically measured in
MWh.

﻿

“Energy Buyer” is a Party that purchases an Energy Service from another Party
under this Agreement.  

﻿

“Energy Price” means the $/MWh at which Energy is bought and sold between and
among the Parties consistent with the process defined in Exhibit E.

﻿

“Energy Seller” is a Party that sells an Energy Service to another Party under
this Agreement. 

﻿

“Energy Service“ means Energy, Spin, Spin Back, Regulation Up or Regulation
Down. Spin and Regulation Transactions. 

﻿

“Energy Storage Device” means equipment that can provide an Energy Service but
is neither a Generation Resource nor a Variable Generation Resource.

﻿

“Execution Date” has the meaning given in the Preamble.

﻿

“Executive Committee” means the administrative body established pursuant to
Article 5 for the purposes therein specified.

﻿

“Existing Priority Agreements” has the meaning given in Section 3.2(a).

﻿

“Firm Wholesale Power Contracts” means a power sales contract between a Party
and Non-Native non-party located outside the Party’s certificated service
territory.

﻿

“Force Majeure Event” means an event or circumstance which prevents a Party from
performing its obligations under this Agreement, which event or circumstance is
not within the reasonable control of, or the result of the negligence of, the
claiming Party, and which by the exercise of due diligence the claiming Party is
unable to avoid, cause to be avoided, or overcome. So long as the requirements
of the preceding sentence are met, a “Force Majeure Event” may include, without
limitation, flood, drought, earthquake, storm, fire, lightning, epidemic,
pandemic, quarantine, war, riot, act of terrorism, civil disturbance or
disobedience, labor dispute, labor or material shortage, sabotage, restraint by
court order or public authority,



6

--------------------------------------------------------------------------------

 

and action or no action by, or failure to obtain the necessary authorizations or
approvals from, any governmental agency or authority..

﻿

“Fuel” means material such as gas, oil, fuel oil (i.e., diesel) or coal that is
burned to produce power.

﻿

“Fuel Cost” means the Fuel Price of Party or an Economy Energy buyer multiplied
by the applicable volume of Measured Fuel used by a Generation Resource to
provide Energy Services for that Party or Economy Energy buyer. Fuel Cost
associated with the pooled Security Constrained Economic Dispatch shall be based
on a Party’s proportionate use of each Generating Resource from which it
receives Energy Services (as determined by Exhibit E, Section 1), using the
Generating Resource’s Average Heat Rate as determined by Measured Fuel
consumption. Fuel Cost associated with Energy Services in a Separate Security
Constrained Economic Dispatch shall be based upon the Actual Dispatch Day’s
Native Load and Economy Energy sales and purchases.

﻿

“Fuel Price” means, for a Party and a Generation Resource, the sum of the
Party’s (or Economy Energy buyer’s) volume-weighted average of fuel purchased
 or RCA approved fuel transfer price across its fuel supply arrangements that
meet its Native Load, and the Cost of Transportation and Storage. The
volume-weights shall be calculated by the ratio of (1) the most recently tested
caloric content of a Party’s fuel volumes received during the Dispatch Day under
each purchase contract or RCA approved transfer price arrangement and divided by
(2) the total volume of fuel consumed during the Dispatch Day.

 

“Fuel Supply Dispatch Procedures” has the meaning given in Section 5.3(a).vi.

﻿

“Generation Dispatch Procedures” has the meaning given in Section 5.3(a).iv.

﻿

“Generation Resources” means, with respect to each Party, the electric power
generating facilities (including energy storage devices) or capacity owned by,
or under contract to, such Party, at any time during the Term of this Agreement,
for the primary purpose of meeting the electric energy and capacity needs of its
firm retail customers and firm wholesale customers and as listed in Exhibits B-1
and B-2.

﻿

“Generation Resource Availability” means, for each Generation Resource owned by
or under contract to a Party, the units of such Generation Resource that will,
subject to Prudent Utility Practice, be available for the Day Ahead Schedule and
Actual Dispatch Day.

 

“Generation Resource Capacity” means, for each Generation Resource, such
Generation Resource’s capacity to generate Energy Services adjusted for
applicable environment including temperature, air density, humidity, generation
mechanical limitations and other factors, reflecting the best statistical fit to
historical empirical data for that Generation Resource and as approved by the
Operating Committee.

﻿

“Generation Resource Data” means each Generation Resource’s Non-Fuel Start Cost,
Start Fuel, No-Load Fuel, Variable O&M Costs, Heat Rate equations, Generation
Resource



7

--------------------------------------------------------------------------------

 

Availability, Generation Resource Deration, Generation Resource
Capacity, Maximum Generation Resource Output, Minimum Generation Resource
Output, Generation Ramp Up / Down Rates (MW/minute),  Generation Resource
Minimum Down Time, Generation Resource Minimum Up Time, consistent with the
procedures developed under Section 5.4 the used and remaining allocation of
hydropower resources, SILOS, Transmission Availability, Fuel supply agreements,
Fuel transport agreements, Fuel storage agreements and any other data reasonably
necessary for the Settlement Process Committee, or the Central Scheduling
Service to perform its respective obligations.

﻿

“Generation Resource Deration” means the anticipated change in maximum Generator
Resource Capacity.  

﻿

“Generation Resource Minimum Down Time” means the minimum period of time a
Generation Resource must not be in operation before starting such Generation
Resource.

﻿

“Generation Resource Minimum Up Time” means the minimum period of time a
Generation Resource must remain in operation before stopping such Generation
Resource.

﻿

“Heat Rate” means, for a Generation Resource, its efficiency expressed as
British Thermal Units divided by megawatt-hours (Btu/MWh).  All Heat Rates used
in relation to Power Pooling are expressed as the gross calorific value of fuel
supplied to a Generation Resource, as determined pursuant to the best technical
empirical information applicable to that fuel, and to the operational
characteristics and any other relevant data applicable to such Generation
Resource as reported in the Generation Resource Data.

﻿

“Implementation Period” means a period of eighteen (18) months following the
Effective Date.

﻿

“Least Cost” means the Energy, Spin and Regulation produced by a Generation
Resource with the lowest total Production Cost. 

﻿

“Load Balancing Area” means the collection of generation, transmission, and
loads within the metered boundaries of the balancing authority.

﻿

“Material Financial Regret” means that a Party individually has determined in
its sole discretion that this Agreement, either currently or in the future,
fails to achieve acceptable Pool Savings.

 

“Maximum Generation Resource Output” means the highest temperature compensated
level of energy production that a generation unit is capable of providing for
two hours.

 

“Measured Fuel” means the measured volume of fuel times the most recently tested
caloric content of that fuel, as delivered to  a specifically defined revenue
quality meter or meters at a Generation Resource.

﻿





8

--------------------------------------------------------------------------------

 

“Minimum Generation Resource Output” means the lowest stable level of Energy
production for a generation unit.

﻿

 “MWh” means one million Watt-hours.

﻿

“Native Load” has the meaning given in Section 4.3. 

﻿

“No-Load Fuel” is the volume of fuel necessary to operate a thermal Generation
Resource but not generate Energy from such Generation Resource.

﻿

 “Non-Fuel Start Cost” includes all non-Fuel costs necessary attendant to
starting a Generation Resource and shall include only operations and maintenance
costs that increase with more frequent starts.  Each Generation Resource’s
Non-Fuel Start Cost as shall be developed during the Implementation Period and
will be updated from time to time.

﻿

“Notices” has the meaning given in Section 12.8.

﻿

“O&E Agreement” means that certain Operations and Exchange Agreement between
Matanuska Electric Association, Inc., and Chugach Electric Association, Inc.,
dated September 9, 2019.

﻿

“Operating Committee” means the administrative body established pursuant to
Article 5.3 for the purposes therein specified.

﻿

“Original Agreement” has the meaning given in the Recitals.

﻿

“Other Arrangements” has the meaning given in Section 4.1.

﻿

“Parties” means Chugach and MEA.

﻿

“Party” means Chugach or MEA.

﻿

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint-stock company, a business trust, cooperative,
unincorporated association, government or any subdivision thereof, or an
organized group of individuals (whether incorporated or not), or a receiver,
trustee or other liquidating agent of any of the foregoing in his capacity as
such.

﻿

“Pool Savings” means the cost savings to a Party from Security Constrained
Economic Dispatch compared with Separate Security Constrained Economic Dispatch,
under the procedure described in Exhibit E, Section 2.

﻿

“Power Pooling” means the SCED of the Parties’ Generation Resources and
Transmission Resources to meet the Parties’ Native Loads.

﻿

“Power Pooling Agreement” has the meaning given in the Recitals.





9

--------------------------------------------------------------------------------

 

“Principles” has the meaning given in Section 3.2.

﻿

“Production Cost” means, for a Party’s use of a Generating Resource in a given
hour, the sum of that Party’s Fuel Cost, allocated Start Costs, and Variable O&M
Costs.

﻿

“Production O&M Cost” means the increase in operating cost, excluding natural
gas, which results directly from production of an incremental MWh from a
Generating Resource. Production O&M Cost excludes costs that do not clearly vary
with the production of an incremental MWh.   

﻿

“Prudent Utility Practice” means the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, method or acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost, expeditiously and consistent with good business practices,
reliability, and safety.  “Prudent Utility Practice” is not intended to be
limited to the optimum practice, method, or act, to the exclusion of all others,
but rather to be acceptable practices, methods or acts generally accepted in the
region.

 

“Railbelt” means that portion of Alaska following the Alaska road and railroad
system, traversing from the cities of Seward and Homer in the Kenai Peninsula
Borough through Anchorage, and terminating in Fairbanks.

﻿

“RCA” means the Regulatory Commission of Alaska or any successor agency having
regulatory authority over this Agreement or any Party.

﻿

“Re-Schedule” means the dispatch schedule that replaces the Day-Ahead Schedule
or the most recent Re-Schedule, as described in Section 6.1(g), and as
applicable to Security Constrained Economic Dispatch schedule.

﻿

“Regulation Down” is generation capacity that is used to maintain frequency and
interchange deviations in response to decreases in load.

﻿

“Regulation Up” is generation capacity that is used to maintain frequency and
interchange deviations in response to increases in load.

﻿

“Regulation Up and Regulation Down Requirements” are the requirements to carry
Regulation Up and Regulation Down imposed on each Party through adherence to
operational and reliability limitations of the Parties’ generation fleet and
transmission assets, as articulated in the Intertie Management Committees’
Railbelt Operating and Reliability Standards or a successor Railbelt reliability
coordinating and enforcement entity.

﻿

“Reliability Obligations” are the operational, procedural, and equipment
specific obligations, as applicable, articulated in the Intertie Management
Committees’ Railbelt Operating and Reliability Standards or Standards adopted by
a Railbelt Electric Reliability Organization regulated by the Regulatory
Commission of Alaska.





10

--------------------------------------------------------------------------------

 

“Reliability Standards” means the electric reliability standards agreed to
between Chugach Electric Association, Golden Valley Electric Association,
Matanuska Electric Association, and Seward Electric Association, dated April 4,
2018, and as updated and amended from time to time.

﻿

“Renegotiation Notice” has the meaning given in Section 3.4.

﻿

“Reportable Disturbance” means Contingencies involving any generating unit
trips, transmission line trips and distribution level disturbances that result
in a frequency deviation greater than as permitted by the Reliability Standards.

﻿

“Run-time O&M Cost” means the operating and maintenance costs that vary directly
with a Generating Resource unit’s fired hours, summed over a unit’s major
operating cycle, divided by the number of hours in such cycle expressed as
dollars per fired-hour, and then divided by the number of MWh that were
generated or, in determining the Energy Buyer’s Variable O&M, would have been
generated during the applicable Hour of the Actual Dispatch Day. 

﻿

“Security Constrained Economic Dispatch (SCED)” means the scheduled dispatch of
Generation Resources, Variable Generation Resources, Energy Storage Devices,
Spin-Back, SILOS, and Transmission Resources that provide the Energy Services
required to meet the Parties’ aggregate Native Loads and scheduled Economy
Energy sales and purchases in a manner that, subject to the conditions in
Exhibit E Section 1, minimizes the direct aggregate Production Costs and provide
for the most cost efficient provision of frequency regulation services.  The
Central Scheduling Service shall be responsible for ensuring that a Security
Constrained Economic Dispatch is achieved on an hourly basis.  The Central
Scheduling Service shall also be responsible to ensure that each individual
Party has sufficient Energy Services through either self-provision or purchase
under the terms of this Agreement to meet their Native Load requirements subject
to the requirements that: (1) each Party shall have first claim on the Energy
Services provided by Generation Resources that it owns; (2) the dispatch
reflects the obligation of each Party to either self-provision or purchase under
the terms of this Agreement required Spin, Regulation Up, and Regulation Down,
consistent with utility specific and area-wide Reliability Obligations; (3) the
operational and reliability limitations of the Parties’ generation fleet and
transmission assets, as contained in the Reliability Obligations, shall not be
breached; (4) a Party is entitled to specify which Generation Resources shall be
used to meet its hourly Regulation Up and Regulation Down Requirements; hydro
Generation Resources shall be managed consistent with the hydro resource
planning provisions under Section 5.3(a)iv.b.; (5) a Party owning Variable
Generation Resources is entitled to direct the dispatch of its own Generation
Resources to achieve the requirements of Exhibit E; (6) a contractual obligation
to any third party to purchase Spin, Regulation Up or Regulation Down shall be
honored so long as such obligations do no harm to non-purchasing Parties; and
(7) the joint dispatch of all Generation Resources and Transmission Resources
under the Party’s direct control is done to meet the energy and spinning reserve
needs of their service areas in the most cost efficient manner, irrespective of
Generation Resource and Transmission Resources ownership.

﻿





11

--------------------------------------------------------------------------------

 

“Separate Security Constrained Economic Dispatch (SSCED)” means the scheduled
dispatch of a single Party’s Generation Resources, Variable Generation
Resources, Energy Storage Devices, Spin-Back, SILOS, and Transmission Resources
to provide the Energy Services required to satisfy that Party’s Native Load,
subject to the requirements that: (1) the dispatch reflects the obligation of
that Party to self-provision required Spin, Regulation Up, and Regulation Down,
consistent with utility-specific and area-wide Reliability Obligations; (2) the
operational and reliability limitations of the Parties’ generation fleet and
transmission assets, as contained in the Reliability Obligations, shall not be
breached; (3) a Party’s specification for which Generation Resources would be
used to meet its hourly Up Regulation and Down Regulation, except that each
Party’s hydro Generation Resources shall be scheduled within the hourly hydro
allocation for the optimal Security Constrained Economic Dispatch Day-Ahead
Schedule, or Re-Schedule thereof; (4) if an hour a Party’s available Generating
Resources are insufficient to meet its Native Load, then Energy will be presumed
to be available at 1.25 times the incremental heat rate available for each  hour
from the Pool using a Fuel Price that does not include any Storage and
Transportation Cost adjustments.

﻿

“Settlement Process” has the meaning given in Section 5.3(a)vii.

﻿

“Settlement Process Committee” means the Settlement Process Committee, as
defined in Section 5.4.

﻿

“SILOS” (Shed In Lieu Of Spin) means the affirmed willingness of a Party to shed
Native Load to cover that Party’s Spin obligations for hours identified in the
Day-Ahead Schedule, or a Re-Schedule thereof.

﻿

“Spin” means Contingency Reserve consisting of: (1) generation synchronized to
the system and fully available to serve load following a Reportable Disturbance;
or (2) load fully removable from the system following the Reportable
Disturbance, for example SILOS, (3) Spin Back, or (4) other approved sources, or
as otherwise provided for in the Reliability Standards.

﻿

“Spin Back” means the contractual provision of Spin from an Economy Energy buyer
to a Party pursuant to an Economy Energy buyer’s purchase of Energy from that
Party.

﻿

“Split-the-Savings Principle” means the process in which the Parties agree to
equally split the Pool Savings as described in Exhibit E Settlement Process.

﻿

“Start Costs” means the sum of Non-Fuel Start Cost and Start Fuel multiplied by
the Energy Buyer’s Fuel Price for an applicable Generation Resource.

﻿

“Start Fuel” means the volume of fuel necessary to start a Generation Resource.

﻿

“System Disturbance” is a voltage surge or swell, voltage sags, voltage
transients or spikes, frequency variations, brownouts and blackouts.

﻿

“Term” has the meaning given in Section 2.1.





12

--------------------------------------------------------------------------------

 

“Transaction Data” means a Party’s metered data that the Settlement Process
Committee determines is necessary to establish the terms of a Transaction made
under Exhibit E.

﻿

“Transactions” are purchases or sales of Energy, Spin, Regulation Up or
Regulation Down among or between Parties or Non-Parties characterized by
quantities, prices, buyers, and sellers.

﻿

“Transmission Availability” means the period of time a transmission line is not
out of service for maintenance or replacement.

 

“Transmission Dispatch Procedures” has the meaning given in Section 5.3(a).v.

﻿

“Transmission Resources” means, with respect to each Party, the electric power
transmission facilities operated at 69kV and above that are owned by or under
contract to such Party for the primary purpose of delivering energy and capacity
from such Party’s Generation Resources to its retail and wholesale customers.

﻿

“Variable Generation Resources” means Generation Resources that cannot be
scheduled day-ahead, such as wind, solar and other intermittent Generation
Resources.

﻿

“Variable O&M Cost” means, for a given Generation Resource in a given hour, the
sum of: (1) Production O&M Cost, and (2) if the Generation Resource is started
on the Actual Dispatch Day, Run-time O&M Cost.

﻿

“Willful Action” means any act or omission of a Party or on its behalf, at the
Party’s direction, in respect of the matter involved, which:

﻿

(a)  is knowingly or intentionally done or not done with conscious indifference
to the consequences, or with the expectation that injury or damage to the other
Party or any other Person would, or would be reasonably likely to, result
therefrom; or

﻿

(b)  is a material default under this Agreement (including the Generation
Dispatch Procedures, the Transmission Dispatch Procedures, the Fuel Supply
Dispatch Procedures and the Settlement Process) and occurs or continues beyond a
reasonable time to cure such default.

﻿

Section 1.2   Interpretation.  Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (e) all words used as accounting terms shall have
the meanings assigned to them under the Federal Energy Regulatory Commission
Uniform System of Accounts, 18 C.F.R. Ch. 1, and, as applicable, generally
accepted accounting principles, applied on a consistent basis and as amended
from time to time;



13

--------------------------------------------------------------------------------

 

(f) if any date on which any action is required to be taken hereunder by any of
the Parties hereto is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day; (g) reference to a
given agreement, instrument, document or law is a reference to that agreement,
instrument, document or law as modified, amended, supplemented and restated
through the date as of which such reference is made (provided, that such date is
before the date hereof), and, as to any law, any successor law; (h) reference to
any federal, state, local, or foreign law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise; and (i) no provision of this Agreement will be interpreted in favor
of, or against, any of the Parties to this Agreement by reason of the extent to
which any such Party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft of this Agreement, and no rule of strict construction will be applied
against any Party hereto.

﻿

Article 2    TERM & TERMINATION

﻿

Section 2.1    Term.  Unless terminated in accordance with its provisions, this
Agreement shall continue in full force and effect from the Close of the
Acquisition (“Effective Date”) for a period of twenty (20) years (“Term”);
provided that, unless otherwise ordered by the RCA, the Parties shall not take
any action under this Agreement other than those actions already authorized by
the RCA as necessary to begin Power Pooling operation within six (6) months of
Close of the Acquisition; provided further that, this Agreement shall terminate
immediately upon receipt of an order from the RCA rejecting this
Agreement.  Before the end of the fifteenth (15th) year from the Effective Date
the Parties will meet and confer regarding potential extension of the Term of
this Agreement.  Any extension must be agreed by mutual written consent of the
Parties.    

﻿

(a)Implementation Period.  The initial term of this Agreement (the
“Implementation Period”) commences on the Effective Date and continues
thereafter for a period of eighteen (18) months.  The purpose of this
Implementation Period is to allow the Parties an initial six (6) months from the
Close of the Acquisition to (1) complete all asset transfers contemplated under
the O&E Agreement, and (2) begin Power Pooling operation subject to further
refinement during the remaining portion of the Implementation Period.  For the
avoidance of doubt, the Parties agree that Power Pooling operation shall begin
no later than six months following the Effective Date.  The remaining twelve
(12) months of the Implementation Period shall be used to develop the Generation
Dispatch Procedures, Transmission Dispatch Procedures, Fuel Supply Dispatch
Procedures, and Settlement Process necessary to ensure the Purpose and
Principles of this Agreement are effectuated.  The Parties may jointly seek
permission from the RCA to extend the Implementation Period as necessary to
serve the purpose stated above. Within the first year of tight pool operation,
MEA and Chugach shall form a single Load Balancing Area. 

﻿

(b)RCA Review Period and Execution Period.  Upon expiration of the
Implementation Period, this Agreement shall automatically enter a twelve (12)
month RCA review period.  During this RCA review period the Parties shall
continue to use the Settlement Process on an inception basis.  Within ninety
(90) days of the expiration of the Implementation Period, the Parties shall file
the Settlement Process with the RCA and seek approval to extend this Agreement
for an additional seventeen and one-half (17.5) years term.

﻿



14

--------------------------------------------------------------------------------

 

Article 3    PURPOSE; PRINCIPLES; PERIODIC REVIEW

﻿

Section 3.1    Purpose.    The purpose of this Agreement is to jointly manage
the operations of the Parties’ owned, contracted, or operated G&T Resources to
achieve savings to all Parties through coordinated scheduling and dispatch among
the Parties for the purchase, sale, and/or exchange of energy, capacity and
Ancillary Services on an efficient, economic, and reliable basis using the
Parties’ respective Generation Resources and Transmission Resources consistent
with Prudent Utility Practice in the provision of reliable electric service.

﻿

Section 3.2    Principles.  The Parties acknowledge and agree that the following
principles shall guide their entry into and performance of this Agreement
(collectively, the “Principles”):

﻿

(a)All Generation Resources and Transmission Resources of a Party (including
those resources that are acquired or changed after the Effective Date) used to
meet Native Load requirements must be made available for Power Pooling, with the
goal of efficiently and economically serving the combined Native Loads of the
Parties, recognizing that any Party may unilaterally act as necessary to protect
public safety or property consistent with Prudent Utility Practice.  Exceptions
to the foregoing requirements to make Generation Resources and Transmission
Resources available, and to serve the combined Native Loads of the Parties, may
be made in relation to particular Generation Resources, Transmission Resources
or loads by agreement of all of the Parties, subject to RCA approval.  The
Generation Dispatch Procedures, the Transmission Dispatch Procedures, and the
Fuel Supply Dispatch Procedures shall account for, and be subject to as provided
for in Section 4.1, any preexisting (existing on the Effective Date) obligations
or limitations applicable to such Generation Resources and Transmission
Resources (collectively the “Existing Priority Agreements”), including but not
limited to those described in each Party’s fuel supply contracts, the Bradley
Lake Hydroelectric Project Agreements,1 the Alaska Intertie Agreement,2 the
Eklutna Hydroelectric Transition Plan (and related agreements),3 

﻿

__________________________

1 The Bradley Lake Hydroelectric Project Agreement for the Sale and Purchase of
Electric Power, dated December 8, 1987; the Bradley Lake Hydroelectric Project
Agreement for the Wheeling of Electric Power and for Related Services, dated
December 8, 1987; and the Bradley Lake Hydroelectric Project Amendment to
Agreement for Sale of Transmission Capability, dated March 7, 1989.

2 Second Amended and Restated Alaska Intertie Agreement Among Alaska Energy
Authority; Municipality of Anchorage, Alaska d.b.a Municipal Light and Power;
Chugach Electric Association, Inc.; Golden Valley Electric Association, Inc.;
Alaska Electric Generation and Transmission Cooperative, dated March 11, 2014.

3 1996 Eklutna Hydroelectric Project Transition Plan by and among The United
States of America d/b/a Alaska Power Administration, a unit of the Department of
Energy; the Municipality of Anchorage d/b/a Municipal Light & Power; Chugach
Electric Association, Inc.; and Matanuska Electric Association, Inc., dated May
28, 1996; as extended by the Eklutna Hydroelectric Agreement for the Extension
of 1996 Eklutna Hydroelectric Project Transmission Plant, dated October 2, 1997;
Agreement for Construction, Maintenance, Operating of New Anchorage Substation
Terminating Eklutna Transmission System, dated May 28, 2010.



15

--------------------------------------------------------------------------------

 



the MEA-McRoberts Creek Agreement,4  the MEA-Southfork Agreement, 5 the
Chugach-FIWP Agreement,6 Operations and Exchange Agreement between MEA and
Chugach,7 MEA-Ram Valley Agreement, MEA Energy 49 Agreement and the
MEA-Renewable IPP Agreement.;

﻿

(b)Parties are required to provide generation reserves adequate to meet the
requirements of the Amended and Restated Alaska Intertie Agreement or future
requirement of any electrical reliability organization regulated by the RCA.

﻿

(c)Nothing in this Agreement is intended to affect or limit each Party’s (i)
ownership of its Generation Resources and Transmission Resources, (ii) all
direct operations and maintenance obligations with respect to such Generation
Resources and Transmission Resources (including, without limitation, the
financing of all related activities and obligations) except as agreed to for
outage coordination as described in Section 5.3 or (iii) sole responsibility for
the accounting and regulatory treatment of such Generation Resources and
Transmission Resources;

﻿

(d)Power Pooling hereunder should be accomplished and administered with the goal
of achieving as optimal an operating state as reasonably possible in a manner
consistent with Prudent Utility Practice, the Purpose, and the Principles.  The
Parties acknowledge and agree that the Pool Savings should be equally shared
(“Split-the-Savings Principle”) and that no one Party shall unreasonably benefit
to the detriment of the other Party or be subject to operate at a net cost
higher than it would have under a standalone scenario per Exhibit E measured
daily; provided, the Parties recognize that precise implementation of an exact
Split-the-Savings Principle may not be accomplished until after the
Implementation Period expires and appropriate documentation and auditing tools
have been developed and implemented; and

﻿

Each Party shall be responsible for their costs incurred with respect to setting
up the Power Pooling prior to the Effective Date. To the extent that costs are
incurred to develop and administer Power Pooling after the Effective Date (e.g.,
software, consultant services, annual auditing and reports and similar costs),
excluding labor for shared services (e.g. committee work and services rotated
between the parties), such costs that are approved by the Operating Committee
shall be shared among the Parties equally.  Costs incurred in the formation of a
single load balancing area, that are approved by the Operating Committee, shall
be shared among the Parties equally

﻿

Section 3.3    Periodic Review.  This Agreement, as well as, audit reports, the
Generation Dispatch Procedures, the Transmission Dispatch Procedures, and the
Fuel Supply Dispatch Procedures will be reviewed periodically by the Operating
Committee to determine whether revisions are necessary or appropriate, such
revisions in each case to be consistent with the

__________________________

4 McRoberts Creek Power Sales Agreement, dated October 16, 1990.

5 Interconnection and Power Purchase Agreement Between Matanuska Electric
Assocation, Inc. and South Forth, LLC, dated August 30, 2011.

6 Power Purchase Agreement by and between Fire Island Wind, LLC, as Seller and
Chugach Electric Association, Inc. as Buyer, dated June 21, 2011.

7 Operations and Exchange Agreement between Matanuska Electric Association and
Chugach Electric Association dated September 9, 2019.



16

--------------------------------------------------------------------------------

 

Principles and Prudent Utility Practice.  Any Party may request that the
Operating Committee conduct such a review, and any revisions determined
necessary or appropriate shall be referred by the Operating Committee to the
Executive Committee for approval and, if approved, shall be memorialized in an
amendment pursuant to Section 12.9.  Without limiting the generality of the
foregoing, the Operating Committee shall review this Agreement, the Generation
Dispatch Procedures, the Transmission Dispatch Procedures, the Fuel Supply
Dispatch Procedures and the Settlement Process: (a) no less often than monthly
during the first year of the Term and (b) thereafter, no less often than once
each year.

﻿

Section 3.4    Renegotiation.  In the event of any Material Financial Regret or
other material change in circumstances, either Party may demand renegotiation of
the terms of this Agreement.  Notice of such demand for renegotiation
(“Renegotiation Notice”) shall be served on the other Party in accordance with
Section 12.8.  If the Parties agree that an unresolvable Material Financial
Regret or other material change in circumstances exists the Parties may, within
thirty (30) days of that determination, jointly petition the RCA for approval to
terminate the Agreement. The Parties shall jointly seek expedited treatment of
the petition to terminate.  If the Parties are unable reach agreement on the
existence of Material Financial Regret or other material change circumstances
within ninety (90) days from the date of the Renegotiation Notice, the matter
shall be resolved pursuant to the dispute resolution procedures contained in
Article 9.

﻿

Section 3.5    Potential Additional Parties.  If, after the Effective Date,
Golden Valley Electric Association, Homer Electric Association, Seward Electric
System, or other utility desires to become a participant in Power Pooling
hereunder, the Parties shall, so long as the addition of such participant(s) can
be arranged so as to provide a material net benefit to all Parties, work to
incorporate such potential additional party in good faith, in light of the
Purpose, Principles, Prudent Utility Practice, the costs and benefits of the
addition of such additional party to Power Pooling hereunder and such other
considerations as the Parties determine reasonable at the time such request is
received.  Additional Parties shall bear a pro rata share of the cost incurred
by Chugach and MEA following the Effective Date to establish the processes and
infrastructure to effectuate Power Pooling and any incremental cost to add a new
party. 

﻿

Section 3.6    Economy Energy Purchases from Non-Parties. Economy Energy
purchases shall be performed by the Central Scheduling Service as more fully
described in Exhibit F and in a manner that does not undermine the Parties’
ability to effectuate the Purpose and Principles as described in Sections 3.1
and 3.2 of this Agreement.  A Party cannot operate its own Generation and
Transmission Resources independent of Power Pooling to make economy energy
purchases. 

﻿

Section 3.7    Wholesale Contracts for Parties to Purchase Power from
Non-Parties.  The Parties, as mutually agreed, through the Central Scheduling
Service Managing Party may enter into wholesale contracts to effectuate the
Purpose and Principles of this Agreement as described in Sections 3.1 and
3.2.  Parties will work to incorporate such potential new wholesale contracts in
good faith, in light of the Purpose, Principles, Prudent Utility Practice, the
costs and benefits of the wholesale contracts and such other considerations as
the Parties determine reasonable at the time such wholesale contract is being
negotiated. 

﻿



17

--------------------------------------------------------------------------------

 

Article 4    RELATIONSHIPS TO OTHER AGREEMENTS AND SERVICES

﻿

Section 4.1    Scope.  This Agreement is not intended to preclude the Parties
from entering into other arrangements not contemplated herein (“Other
Arrangements”), provided, that each Party’s obligations with respect to Power
Pooling shall take precedence over such Other Arrangements, unless otherwise
mutually agreed by the Parties or required by a Parties’ approved Tariff;
provided,  further, that the Existing Priority Agreements take precedence over
Power Pooling pursuant to this Agreement, the Generation Dispatch Procedures,
the Transmission Dispatch Procedures, and the Fuel Supply Dispatch Procedures,
as described in Section 3.2(a).  Existing Priority Arrangements may not be
changed from their current contractual language in a manner that materially
adversely affects the Parties’ ability to effectuate the Purpose and Principles
of this Agreement without approval of all Parties.  This approval may require
modification of this Agreement.

﻿

Section 4.2    Generation and Transmission Resources.  If a Party or Parties
want to make a Generation or Transmission Resource addition, retirement, or
removal, and there is not another entity in existence that provides generation
or transmission planning that commits the interconnected Railbelt electric
utilities to adhere to a Railbelt G&T resource plan, then the Parties commit to
developing a generation and transmission plan to assess the merits and
demonstrate benefit to all Parties of the proposed change to the Generation or
Transmission Resource and seek regulatory approval for any change prior to
approval by the Parties.  The Operating Committee shall administer the study and
shall report the findings to the Executive Committee.  The Generation Resources
of Chugach are listed on the attached Exhibit B-1 and the Generation Resources
of MEA are listed on the attached Exhibit B-2.  Any additional Generation
Resource constructed or otherwise added by a Party under the Term of this
Agreement will be added to the applicable portion of Exhibit B.  If either Party
desires to purchase additional Generation Resource capacity from the other
Party, the Party wishing to purchase additional Generation Resource capacity
shall have a right of first offer and refusal for such additional Generation
Resource capacity from the other Party on terms and conditions mutually
acceptable to both Parties and subject to receipt of necessary regulatory
approvals.  

﻿

Section 4.3    Native Loads.  The Native Load, with respect to each Party, is
the sum of (a) the aggregate electric load of its retail customers plus (b) any
other retail or wholesale electric load listed on Exhibit C, “Retail and
Wholesale Contract Customer Loads.”  For purposes of this Agreement, all Retail
and Wholesale Contract Customers identified in Exhibit C shall remain part of
the Native Load of the Party serving that Customer on the Effective Date unless
and until that Customer stops receiving electric service from that Party.  

﻿

Section 4.4    Variable Generation Resources.  Parties that are owners or
purchasers of existing Variable Generation Resources that required dedicated
regulation resources as determined through an Operating Committee approved study
may use their Generation Resources for capacity reservation and regulation for
these existing Variable Generation Resource, as listed in Exhibit D, without
cost or penalty by other Parties to achieve a Security Constrained Economic
Dispatch. Any compensation terms associated with one Variable Generation
Resource shall have no precedential standing in determining the appropriate
compensation for another.  Parties may add new Variable Generation Resources
projects that



18

--------------------------------------------------------------------------------

 

required dedicated regulation resources as determined through an Operating
Committee approved study by unanimous approval.

﻿

Section 4.5 New Firm Wholesale Power Contracts.  The Parties shall meet and
confer regarding the impact of new Firm Wholesale Power Contract pursuant to the
process described in Exhibit H.

﻿

Article 5MANAGEMENT BY COMMITTEE

﻿

Section 5.1    Management by Committee.  As a means of securing effective and
timely cooperation within the activities hereunder prescribed and as a means of
dealing on a prompt and orderly basis with various problems that may arise in
connection with system coordination and operation under changing conditions, the
Parties hereby establish an Executive Committee, an Operating Committee, and a
Settlement Process Committee. 

﻿

Section 5.2    Executive Committee.    

﻿

(a)The Executive Committee shall consist of one representative and an alternate
from each Party who has the authority to bind the Party they represent on all
matters assigned to the Executive Committee under this Agreement.  The Executive
Committee will not have any authority to authorize or approve or take any action
with regards to any matter unless the same has been approved by each member of
the Executive team.  The responsibilities of the Executive Committee are as
follows:

﻿

i.To establish sub-committees as it may from time to time deem necessary.

﻿

ii.To review at least annually the activities, services, and procedures
prescribed hereunder to ensure consistency with the Purpose and Principles of
this Agreement.

﻿

iii.To review any unresolved issues which may arise hereunder and endeavor to
resolve the issues.

﻿

iv.To establish and approve any budgets required to be established by this
Agreement.

﻿

v.To review and make a recommendation to the Parties on proposed additions,
modifications, or amendments to this Agreement.

﻿

vi.In addition to any purposes, responsibilities and authority specified
elsewhere herein, the Executive Committee shall have as its purposes,
responsibilities and authority, the following: (i) to act as the liaison among
the Parties as to matters relating to the Parties and to supervise and
coordinate the functions of the other Committees; (ii) to be the definitive
policy-making body of the Parties in all matters relating to Power Pooling which
are not by this Agreement or by action of the Executive Committee delegated to
another Committee; (iii) to take responsibility, or delegate such responsibility
to another Committee including the responsibility for taking, all actions
necessary or deemed



19

--------------------------------------------------------------------------------

 

advisable in connection with Power Pooling; (iv) to take action on all matters
which are referred to it by the Operating Committee or another Committee, and
(v) to approve reports for submittal to the RCA.



﻿

vii.To the extent necessary, Executive Committee members shall execute all
documents required to effectuate a particular duly authorized and approved act
of the Executive Committee.

﻿

viii.In the event of conflict between the actions or decisions of the Executive
Committee and any other Committee, then the act or decision, as the case may be,
of the Executive Committee shall govern in all respects.

﻿

ix.The Executive Committee's decision on any item referred to it by the
Operating Committee shall be final with respect thereto.  Without limiting the
foregoing, the failure of a proposed Executive Committee action to obtain
unanimous approval may be submitted to binding arbitration pursuant to Section
9.2(b).

﻿

x.To do such other things and carry out such other duties as specifically
required or authorized by this Agreement.

﻿

Section 5.3    Operating Committee. 

﻿

(a)The Operating Committee shall consist of one representative and an alternate
from each Party who has the authority to bind the Party they represent on all
matters assigned to the Operating Committee under this Agreement.  The Operating
Committee will not have any authority to authorize or approve or take any action
with regard to any matter unless the same has been approved by each member of
the Operating Committee.  In the event the Operating Committee is unable to
achieve a unanimous vote on any issue, that issue will be referred to the
Executive Committee for resolution.  The responsibilities of the Operating
Committee are as follows:

﻿

i.To establish, review, approve, or modify procedures and standard practices,
consistent with the provisions hereof, for the guidance of load dispatchers and
other operating employees in the Parties’ electric systems as to matters
affecting transactions under this Agreement.

﻿

ii.To hold meetings at least monthly and otherwise at such times, means and
places as the Operating Committee Member shall determine from time to
time.  Minutes of each Operating Committee meeting shall be prepared and
maintained.  Meetings may be held in person or otherwise mutually agreed.

﻿

iii.To evaluate and respond to requests by Parties to add or remove particular
Generation Resources, Transmission Resources and loads from inclusion in (or
service by) the Power Pooling arrangement per Section 4.1.

﻿





20

--------------------------------------------------------------------------------

 

iv.To develop, establish and implement protocols, procedures and other standards
for the efficient and economic dispatch of all Generation Resources that are
used for Power Pooling (collectively, the “Generation Dispatch
Procedures”).  The Generation Dispatch Procedures shall not be part of this
Agreement but shall comply with applicable requirements of this Agreement.  The
Generation Dispatch Procedures shall include, without limitation:

﻿

a.an annual plan for the use of all hydroelectric Generation Resources that are
used for Power Pooling.  All such plans shall be consistent with the energy
generated or available to be generated by hydroelectric Generation Resources
shall be used to achieve Security Constrained Economic Dispatch.

﻿

b.By no later than May 1 of each year, the Operating Committee shall develop a
single year-ahead optimal hydroelectric energy production plan for the Parties’
aggregate hydroelectric generation resources.  The plan shall cover the period
June 1 to May 31 for the one-year period.  The plan shall include annual,
monthly, daily and hourly hydro allocations for each Party based on that Party’s
allocation percentage for each hydroelectric Generating Resource.  The plan
shall be based upon the maintenance schedule, expected inflows associated with
the hydro generation resources, and other information that the Operations
Committee deems relevant, including, but not limited to:

﻿

1.Expected inflows will be per the Bradley Lake Scheduling and Allocation
Procedures for Bradley Lake Hydroelectric Project, per the Eklutna Hydroelectric
Operating Committee for the Eklutna Hydroelectric Project, and by Chugach
Electric Association for the Cooper Lake Hydroelectric Project.  The required
inputs to the development of the biannual hydroelectric production plan will be
provided by the first business day following April first.

﻿

2.The hydroelectric production plan will be distributed for review by the
Operations Committee prior to May 1st. It shall become final by May 15, absent a
vote to replace the annual production plan with a revised plan from the two
members of the Operations Committee who are not of the same Party as the Central
Scheduling Service’s Managing Party.  

﻿

3.The Operating Committee shall revise the optimal hydroelectric production plan
each month, and from time to time, to account for: the difference in predicted
and actual inflows; modified maintenance schedules; the need to achieve the
objectives of Section 6.1(c), below; or any other purpose as determined by the
Operating Committee.

﻿

4.Within the constraints of the applicable monthly hydroelectric energy
production plan, the Central Scheduling Service shall adjust the daily
hydroelectric energy production plan to achieve Security Constrained Economic
Dispatch.  





21

--------------------------------------------------------------------------------

 

﻿

5.Deviations, if any, that arise between a Party’s hydroelectric Energy
allocation for the month and its actual hydroelectric Energy use shall be
accounted for as an imbalance.  The subsequent month’s allocation of
hydroelectric energy shall be modified with the objective of reducing each
Party’s water imbalance to zero.  

﻿

6.The first annual hydroelectric plan developed after the Effective Date of this
Agreement shall, as needed, adjust for that planning year each Party’s
hydroelectric entitlement associated a hydroelectric Generation Resource with
the objective of reducing any pre-existing pond that exists as of the Effective
Date to zero by the end of that annual hydroelectric plan.  

﻿

c.coordination of each Party’s annual plan for the maintenance of its Generation
Resources that are used for Power Pooling as presently conducted through the
existing Intertie Management Committee subcommittee. 

﻿

d.the designation of, and any applicable protocols, procedures, and other
standards to be used with respect to, one or more software packages to provide
the optimal daily and long-term dispatch of all Generation Resources that are
used for Power Pooling.

﻿

v.To develop, establish and implement protocols, procedures and other standards
for the efficient and economic operation of all Transmission Resources used for
Power Pooling (collectively, the “Transmission Dispatch Procedures”).  The
Transmission Dispatch Procedures shall not be part of this Agreement but shall
comply with applicable requirements of this Agreement.  The Transmission
Dispatch Procedures shall include, without limitation, communication regarding
and coordination of each Party’s annual plan for the maintenance of all
Transmission Resources used for Power Pooling.

﻿

vi.To develop, establish, and implement protocols, procedures, and other
standards for the efficient and economic dispatch of fuel supply, transportation
and storage for all Generation Resources used for Power Pooling (collectively,
the “Fuel Supply Dispatch Procedures”).  The Fuel Supply Dispatch Procedures
shall not be part of this Agreement but shall comply with applicable
requirements of this Agreement. 

﻿

vii.To develop, establish, and implement the “Settlement Process,” which are the
protocols, procedures, and other standards for the settlement of all
Transactions among the Parties with respect to Power Pooling hereunder and
between a Party and any applicable third parties with respect to Generation
Resources and Transmission Resources used for Power Pooling. The Settlement
Process shall comply with applicable requirements of this Agreement and are as
set forth in Exhibit E and Exhibit F.  The Parties shall affirm or modify the
specific numeric values of all Generation Resource Data used by the Central
Scheduling Service



22

--------------------------------------------------------------------------------

 

and Settlement Process Service and shall define processes to regularly update
them by the end of the Implementation Period. 

﻿

viii.To identify opportunities to reduce operating costs and risk of operation
of, and maximize the efficient operation of, Power Pooling hereunder.

﻿

ix.Maintain transmission and generation outage schedules

﻿

x.To administer this Agreement and recommend any amendments hereto.

﻿

xi.To do such other things and carry out such other duties as specifically
required or authorized by this Agreement or as directed by the Executive
Committee.

﻿

Section 5.4    Settlement Process Committee.

(a)Each Party shall have representatives on the Settlement Process Committee.
The Settlement Process Committee shall be subordinate to the Operating
Committee.  The Settlement Process Committee will not have the authority to
authorize or approve or take any action with regard to any matter unless the
same has been approved by each member of the Settlement Process Committee.  In
the event the Settlement Process Committee is unable to achieve a unanimous vote
on any issue, that issue will be referred to the Operating Committee for
resolution

(b)The Settlement Process Committee shall have a chairperson which will rotate
consistent with process in place for the Operating Committee to ensure that the
Operations Committee Chair and the Settlement Committee chair are from different
Parties.  This rotation will begin at the end of the Implementation Period.  The
Settlement Process Committee shall ensure that Transactions hereunder are
settled consistent with this Agreement.  Each Party’s Settlement Process
Committee representative shall perform, manage and be responsible for such
Party’s contribution to and participation in the settling of Transactions
hereunder.

(c)The Settlement Process Committee shall receive, store and, review the
Transaction and cost data provided through the process as described in Exhibit
E.

(d)Each Party shall respond to any requests from the Settlement Process
Committee for additional information or clarification with respect to Generation
Resource Data within the same Business Day.

(e)The Central Scheduling Service shall respond to any requests from the
Settlement Process Committee for additional information or clarification with
respect to Transaction Data by the close of the next Business Day.

(f)The Settlement Process Committee shall manage and perform reporting of
Transactions among the Parties and Economy Energy buyers and sellers.  These
reports shall include the quantities of Energy, Spin, Regulation Up and
Regulation Down, and the Production Cost compensation paid by each Party for all
relevant Transactions.  The reported information shall be used as the basis for
the Parties to perform energy accounting and regulatory reporting.





23

--------------------------------------------------------------------------------

 

(g)The Settlement Process Committee shall prepare written reports for each
Actual Dispatch Day (each, a “Daily Report”).  Each Daily Report will contain at
least the following hourly information for each Transaction: (a) the total
metered volume of Fuel required to have been delivered by a Party to each
Generating Resource associated with its Power Pooling Transactions; (b) the
applicable Measured Fuel used at each Generation Resource; (c) the Energy
Transactions in MWh’s of each Party; (d) the Spin Transactions in MW’s of each
Party; (e) the Regulation Transactions in MW’s of each Party; (f) the MWh or MW
sold from each applicable Generation Resource; (g) whether the Energy Seller’s
or Energy Buyer’s Generation Resource was scheduled to start on the Actual
Dispatch Day; (h) the MWh sold by each Party to each Economy Energy buyer; (i)
the total amount of Spin-Back provided by an Economy Energy buyer, if any, and
its allocation; and (j) purchases of Energy Services, if any, from a non-party.

(h)The Settlement Process Committee shall send the Daily Report for each Actual
Dispatch Day to each Party of the Operating Committee in accordance with
settlement procedures.

(i)The Settlement Process Committee will prepare written reports for each month
(each, a “Monthly Report”).  The Monthly Report will detail the settlement of
all Power Pooling Transactions engaged in by a Party for such month in
accordance with this Agreement.  Each Monthly Report shall provide hourly totals
for: (a) all Transactions during such month for which such Party was a seller of
Energy, Spin, Regulation Up or Regulation Down; (b) all Transactions during such
month for which such Party was a buyer of Energy, Spin, Regulation Up or
Regulation Down; (c) all Transactions with Economy Energy Buyers; and (d) total
cost of all Transactions during such a month.  The Monthly Report shall be the
basis for invoicing. The Settlement Process Committee shall provide a draft
Monthly Report to each Party per the settlement procedures.  Each Party of the
Operating Committee may request adjustments to such draft Monthly Report based
on its records and the Operating Committee and the Settlement Process Committee
shall work in good faith to accurately reflect the Power Pooling Transactions
such Party engaged in and the applicable amount payable or receivable by such
Party in relation to such Transactions for such month.  The Settlement Process
Committee shall provide a final Monthly Report to each Party of the Operating
Committee per the settlement procedures.

(j)The Settlement Process Committee shall monthly report all sales to Economy
Energy buyers to each Party involved in such Transactions. Each report will, by
Generation Resource, specify the quantities of Energy (MWh) transacted, the
applicable Measured Fuel used in each hour, the allocation of Start Fuel, the
total number of MWh provided.  Daily reports and monthly reports shall be
distributed per the settlement procedures.

(k)The Settlement Process Committee shall provide a quarterly report to the
Operating Committee containing the same information described in Section 5.4
(i).

﻿

Section 5.5    Committee Procedures

﻿

(a)Each Committee shall conduct its meetings in accordance with such rules and
procedures as it deems advisable for the conduct of its business; provided that,
in any instance in which such rules or procedures conflict with this Agreement,
the provisions of this Agreement shall control.





24

--------------------------------------------------------------------------------

 

﻿

(b)Each Committee shall have a chairperson.

﻿

(c)The initial chairperson of the Executive Committee shall be appointed by
Chugach Electric and shall serve for a term of one (1) year from the date of his
or her appointment.  Thereafter, MEA shall appoint such chairperson for a one
(1) year term, and thereafter each Party shall, on a rotating basis, appoint a
chairperson of the Executive Committee to serve a term of one (1) year.  

﻿

(d)The initial chairperson of the Operating Committee and the Settlement Process
Committee shall be appointed by MEA and shall serve for a term of one (1) year
from the date of his or her appointment.  Thereafter, Chugach shall appoint the
chairperson of the Operating Committee and the Settlement Process Committee for
a one (1) year term, and thereafter each Party shall, on a rotating basis
appoint a chairperson of the Operating Committee and the Settlement Process
Committee to serve a term of one (1) year.

﻿

(e)Each chairperson shall prepare and maintain minutes of all meetings and
records of written actions for all acts of the applicable Committee taken
without a meeting, copies of which shall be provided to each Party as promptly
as reasonably possible after each such meeting or action without a meeting.

﻿

(f)Unless otherwise agreed by all Committee members, the chairperson of each
Committee shall provide the other Parties at least ten (10) Business Days
advance notification of all Committee meetings, including an agenda of matters
to be discussed and voted on at the meeting.  All material issues to be
submitted to a vote of the committee shall appear on the agenda. Physical
presence shall not be required for attendance of a meeting of any Committee if,
by telephone or other means, the Committee members not physically present are
able simultaneously to hear and be heard by all other Committee members
present. 

﻿

(g)The chairperson, or any member, of a particular Committee may call a
Committee meeting by giving notice as required by this Agreement.

﻿

(h)Any Committee member may add an item to the agenda for a Committee meeting,
provided he serves notice of such additional items on such Committee three (3)
Business Days prior to the Committee meeting, and any Committee member may
initiate any proposal for written action by a Committee of which he or she is a
Committee member.  At least one (1) Committee Member from each Party is required
to constitute a quorum for any Committee meeting.  Committees shall not conduct
any business unless a quorum is present and voting.

﻿

(i)No Committee shall act without the unanimous written approval of its
members. 

﻿





25

--------------------------------------------------------------------------------

 



Article 6    REQUIRED  SERVICES

﻿

Section 6.1    Central Scheduling Service.

(a)The Central Scheduling Service shall be Persons drawn from the Parties’,
supported by Persons from the Party’s staff. The Central Scheduling Service
shall be subordinate to the Operating Committee.

(b)The Central Scheduling Service managing Party shall rotate such that it is
managed by the Party not serving as Chair of the Operating Committee. The
Central Scheduling Service Managing Party shall ensure that the Day-Ahead
Schedule, or any Re-Schedule, achieves the objectives of 6.1(c).  Each Party
shall provide to the Central Scheduling Service all data required for the
development of the Day-Ahead Schedule, or any Re-Schedule, to ensure each
Party’s adherence to the requirements of 6.1(e).  In the event of disagreement
among the Parties as to the optimal implementation of 6.1(c), or of the annual
or monthly hydroelectric plan developed under 5.3(a)iv.b., the Central
Scheduling Service managing Party’s decision shall be final.  

(c)The Central Scheduling Service, using production cost model software approved
by the Operating Committee, shall perform a joint scheduling of the Parties’
Generation Resources, Transmission Resources, Variable Generation Resources,
Energy Storage Device(s), SILOS, and any contractually-acquired Energy Services
of a Party to meet the Parties’ aggregate Native Load and Ancillary Services for
the Day-Ahead Schedule, plus any Economy Energy buyer sales or purchases from
non-parties.  The resulting Day-Ahead Schedule shall achieve Security
Constrained Economic Dispatch for the Parties.  The Day-Ahead Schedule shall not
be developed with an objective to favor the commercial interests of any Party.

(d)Each day a Party’s hydroelectric Generation Resource allocation shall be
determined by the Central Scheduling Service’s Day-Ahead Schedule, or
Re-schedule thereof.

(e)The Parties shall Dispatch their respective Generation Resources and
Transmission Resources according to the Day-Ahead Schedule, or any Re-Schedule
performed consistent Section 6.1(f), below.

(f)If a new schedule is required the Central Scheduling Service shall develop a
new joint schedule, a “Re-Schedule”, of the Parties’ Generation Resources and
Transmission Resources to meet the Parties’ aggregate Native Load in a manner
that achieves Security Constrained Economic Dispatch.  The Re-Schedule shall
replace the prior Day Ahead Schedule or one or more Re-Schedules for the
remaining hours of the Actual Dispatch Day, and be used to dispatch Generation
Resources and to determine Transactions consistent with the terms of this
Agreement’s Exhibit E.  A Re-Schedule shall be performed if:

i.a Party generates more Energy from its own Generation Resources than planned
for in the Central Scheduling Service’s Day Ahead Schedule, and that excess
exceeds that Party’s obligation to carry Regulation Down, or

ii.a Party generates less Energy from its own Generation Resources than planned
for in the Central Scheduling Service’s Day Ahead Schedule, and that excess
exceeds that Party’s obligation to carry Regulation Up, or





26

--------------------------------------------------------------------------------

 

iii.a Party that owns two or more Generation Resources that produce Energy at
levels that vary by more than the threshold level agreed to in the Dispatch
Procedures and planned for in the Central Scheduling Service’s Day Ahead
Schedule, or

iv.a Party is no longer carrying sufficient Contingency Reserve to meet its
reliability obligations, or

v.a Party starts a Generation Resource that is not part of the Schedule or stops
a Generation Resource that is part of the Schedule.

The Central Scheduling Service shall not Re-Schedule to accommodate unscheduled
changes in output of a Variable Generation Resource.

(g)Parties shall provide Generation Resource Data, hourly Native Load,
anticipated Economy Energy buyer Transactions, data as required to be shared
under the Dispatch Procedures, and any other data that the Central Scheduling
Service deems reasonably necessary to develop the optimal Day Ahead Schedule or
Re-Schedule.  Each Party shall exercise reasonable best efforts to ensure that
the Generation Resource Data it submits are accurate. Generation Resource
Deration may be made only for operational, rather than commercial, reasons.  In
the event of any System Disturbance or given conditions that require a
Re-Schedule to be performed, the Parties shall immediately update their
Generation Resource Data, hourly Native Load, other data as required to be
shared under the Dispatch Procedures, and any other data that the Central
Scheduling Service deems reasonably necessary such as the Railbelt maintenance
schedule related to the Parties.

(h)The owner or buyer of a Variable Generation Resource shall state the amount
and sources of regulation associated with its Variable Generation Resource
scheduled output. 

(i)The Central Scheduling Service is authorized to commit Generation Resources,
Transmission Resources, or Variable Generation Resources to an Economy Energy
buyer only for such Economy Energy buyer to purchase Energy or Spin as scheduled
by a Party through the processes described in Exhibit F and Exhibit H, unless
otherwise agreed in writing by all Parties.

(j)In developing the Day Ahead Schedule the Central Scheduling Service shall
provide each Party with sufficient information to enable it to reduce costs by
arming SILOS. A Party’s affirmative decision to arm SILOS shall be made part of
the Day Ahead Schedule.

(k)The objectives of Security Constrained Economic Dispatch will determine the
Generation Resources, and the sellers of Economy Energy, that satisfy Economy
Energy buyer requests. Other than Energy purchases or sales incidental to a
System Disturbance, sales to Economy Energy buyers shall be made only if they
are consistent with Security Constrained Economic Dispatch of the Parties’
Generating Resources.

﻿

Article 7    POWER POOLING

﻿

Section 7.1    Generation Resources.  All Generation Resources used for Power
Pooling shall be dispatched in accordance with the Generation Dispatch
Procedures.

﻿



27

--------------------------------------------------------------------------------

 

Section 7.2    Transmission Resources.  All Transmission Resources used for
Power Pooling shall be operated in accordance with the Transmission Dispatch
Procedures.

﻿

Section 7.3    Fuel Supply.  Fuel supply for Generation Resources used for Power
Pooling shall be used in accordance with the Fuel Supply Dispatch Procedures.

﻿

Section 7.4    Settlement.  All Transactions (a) among the Parties with respect
to Power Pooling and (b) between a Party and any applicable third parties with
respect to Generation Resources and Transmission Resources used for Power
Pooling hereunder shall be settled in accordance with the Settlement Processes
in accordance with Exhibit E and Exhibit F.  For such Transactions:

﻿

(a)Each Party shall provide its own fuel to the Generation Resources used for:
(i) Energy generation to meet such Party’s Native Load; (ii) No-Load Fuel
requirements for such Party’s Spin, Regulation Up or Regulation Down
requirements if the Generation Resource providing such Energy Service does not
produce Energy in that hour; and (iii) a Party’s pro-rata share of Start Fuel to
the Energy Service provided.

(b)The Settlement Process is based on an hourly schedule. The Parties agree to
standardize the methodology for accessing meter data during the Implementation
Period.

(c)Each Party that sells Energy Services to another Party shall provide a
monthly invoice to that Party that Energy Service, listing each Energy Service
separately on an invoice to the purchasing Party, which shall be based on each
Monthly Report.  Consistent with, and within five (5) Business Days after each
final Monthly Report is delivered by the Settlement Process Committee each
selling Party shall provide each purchasing Party with an invoice.  Each selling
Party’s invoice shall include wire details or other payment instructions.

(d)Each Party receiving an invoice for services provided by another Party during
a month shall pay the applicable amount(s) set forth in such invoice, without
prejudice to any claim or right, on or before thirty days after the date on
which the invoice was presented.  Each such payment shall be made in the manner
requested in the selling Party’s invoice, unless otherwise agreed by the selling
Party and the purchasing Party.

(e)A  selling or purchasing Party may dispute an invoice by delivering a notice
to the Operating Committee that reasonably sets forth the basis of the dispute.
 Disputes will first be subject to the review of the Operating Committee.  If
the Operating committee cannot reach a unanimous decision resolving the dispute,
 the dispute will be submitted to an independent auditor for final resolution.

(f)Any amount under dispute or not paid when due will accrue interest daily at a
rate of interest that is the lower of: (a) two (2) percentage points more than
the Wall Street Journal prime rate applicable at the due date for payment; or
(b) the maximum interest rate permitted by applicable law.

Section 7.5    The Parties are permitted to purchase Energy Services from
non-parties to the extent such purchases are required by operation of law or
regulation or as a result of a demand for interconnect from a qualifying
facility.   Such required Energy Service purchases



28

--------------------------------------------------------------------------------

 

shall be deemed a Generating Resource of the acquiring Party; if the Energy
Service derives from a Variable Generating Resource the provisions of Exhibit E,
Section 1(b) shall apply. 

﻿

Article 8     AUDITS.    

﻿

Section 8.1    An annual audit of: (1) all Transactions; (2) outage records for
all Generation and Transmission Resources; (3) all operator logs in the
possession of the Central Scheduling Service related to performance of Central
Scheduling Service functions under this Agreement, (4)  the components of
Production Costs used  for generation scheduling and settlement, and (5) all
documents, workpapers, models, outputs, etc. reviewed by the Settlements
Committee shall be conducted by an independent auditor on an annual basis.  The
independent auditor shall have experience in electric utility settlements,
electric utility operations and evaluation of anti-competitive behavior.

﻿

Section 8.1.1   The auditor shall be responsible to provide an opinion on the
following:

﻿

(a)The Parties performed their duties consistent with the requirements of this
Agreement;

﻿

(b)The Generation Resource Data submitted by each Party is accurate and tracks
all relevant costs at the generation unit level and does not result in
artificially creating a competitive benefit to any Party associated with
differences in verifiable operating parameters;

﻿

(c)The Parties did not engage in economic withholding of Generation Resources;

﻿

(d)The Parties did not schedule outages of Generation Resources or Transmission
Resources that resulted in material economic gain to themselves or material
economic harm to another Party to this Agreement;

﻿

(e)The Central Scheduling Service did not initiate any Re-Schedules that
resulted in material economic gain to any Party or material economic harm to
another Party to this Agreement; and

﻿

(f)Final resolution of any disputed invoices referred to the auditor by the
Operating Committee pursuant to Section 7.4(e).

﻿

Section 8.1.2   Notwithstanding the above, each Party shall have the right, but
not the obligation, to audit the books and records of any other Party solely
with respect to the other Party’s obligations and activities hereunder;
provided, that: (i) each Party may conduct only one (1) such audit of each other
Party during any twelve (12) month period; (ii) any such audit shall be at the
initiating Party’s sole cost and expense; (iii) any Party desiring to initiate
such an audit must provide thirty (30) days’ prior written notice to all other
Parties; (iv) such audit must be conducted during regular business hours of the
Party being audited; (v) the audit shall not extend to books and records from
prior to the two (2) calendar years preceding the date that the audit is
initiated; and (vi) if a Party conducts such an audit, and material
discrepancies are identified, the



29

--------------------------------------------------------------------------------

 

cost of such audit will be borne solely by the Party who caused the discrepancy
and shall reimburse the Party that initiated the audit that identified the
discrepancy.

﻿

Article 9    GOVERNING LAW AND DISPUTE RESOLUTION

﻿

Section 9.1    Governing Law; RCA Jurisdiction.  This Agreement is governed by
and interpreted under the laws of the State of Alaska, without regard to its
choice of law rules.  This Agreement does not take effect without the prior
acceptance or approval of the RCA and is at all times subject to revision by the
RCA.  The rates, terms, and conditions of the Parties’ provision of tariffed
generation, transmission, and retail services shall remain subject to
supervision and regulation by the RCA in accordance with applicable law.

﻿

Section 9.2    Exclusive Dispute Resolution Mechanism.  Pursuant to Section
7.4(e), any dispute, controversy, or claim arising out of an invoice delivered
to either Party under this Agreement not resolved by the Operating Committee,
shall be referred to an independent auditor for final determination (each, a
“Billing Dispute”).  The auditor shall be designated by unanimous consent of the
Parties.  The auditor’s decision regarding the disputed invoice shall be final
and not subject to any further dispute resolution process or appeal.  Any other
dispute, controversy, or claim arising out of or relating to this Agreement, or
the breach, termination or invalidity hereof (each, a “Dispute”), shall be
resolved pursuant to the provisions of Sections 9.2(a) and (b).  The procedures
set forth in Sections 9.2(a) and (b) shall be the exclusive mechanism for
resolving any Dispute that may arise from time to time.

﻿

(a)    Executive Committee Review.   A Party shall serve written notice on the
other Party of any Dispute (“Dispute Notice”).  The Parties shall first attempt
in good faith to resolve any Dispute set forth in the Dispute Notice by
negotiation and consultation through the Executive Committee.  In the event that
such Dispute is not resolved by the Executive Committee within thirty (30) days
after service of the Dispute Notice, either Party may refer the Dispute to
binding arbitration for final resolution under Section 9.2(b) (“Arbitration
Notice”).

﻿

(b)    Binding Arbitration.    (i) Subject to Section 9.2 and 9.2(a), upon
mutual agreement of the Parties, for a Dispute involving technical or
operational issues, the Dispute shall be adjudicated exclusively by a single
Arbitrator, who shall be designated by mutual agreement within five (5) days
after the Arbitration Notice is served.  If the Parties are unable to agree on
an Arbitrator within five (5) business days after the Arbitration Notice is
served, either Party may make a written request to the then-Chair of the RCA to
select an Arbitrator for the Parties, which selection shall be final.  (ii) For
all disputes not resolved under Section 9.2(b)(i), the Dispute shall be
adjudicated exclusively by binding arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules.  There
shall be three Arbitrators (“Panel”).  The Parties agree that one Arbitrator
shall be appointed by each Party within twenty (20) days of Arbitration Notice
is served, or, in default thereof, appointed by the AAA in accordance with its
Commercial Rules, and the third presiding Arbitrator shall be appointed by
agreement of the two Party-appointed Arbitrators within fourteen (14) days of
the appointment of the second Arbitrator or, in default of such agreement, by
the AAA.  (iii) The decision rendered by the Arbitrator or Panel shall be final,
non-reviewable, non-appealable and binding on the Parties and may be enforced in
any court having jurisdiction.  In emergency situations, the



30

--------------------------------------------------------------------------------

 

Parties also agree that interim relief may be awarded by the Arbitrator in his
best discretion or by the Panel utilizing the AAA Optional Rules for Emergency
Measures of Protection and that such interim relief can be requested by either
Party at any time following service of the Arbitration Notice but prior to
issuance of a final decision by the Arbitrator or the Panel as the case may be.

﻿

Section 9.3    RCA Review of Rates and Rate Mechanisms.  The Parties recognize
the RCA’s ability to review and modify any arbitration decision that fails to
establish just and reasonable rates, or rate mechanisms, if the RCA determines
that a rate established under an arbitration decision is not just and
reasonable.

﻿

Section 9.4    Continued Performance.  While the procedures in this Article 9
are pending, each Party (including, for the avoidance of doubt, any disputing
Party) shall continue to perform its obligations under this Agreement in the
manner in which they were performed prior to the dispute, unless doing so would
be impossible or impracticable under the circumstances.

﻿

Article 10    FORCE MAJEURE

﻿

Section 10.1   No Breach of Agreement for Force Majeure Events.  No Party shall
be considered to be in breach of this Agreement to the extent that a failure to
perform its obligations under this Agreement is due to a Force Majeure Event.  A
Party rendered unable to fulfill any of its obligations by reason of a Force
Majeure Event shall give prompt notice thereof and shall exercise due diligence
to remove such inability within a reasonable time period.  If oral notice is
provided, it shall be promptly followed by written notice.  If the Force Majeure
Event results in the loss of generation, then any generation replacement will be
considered in as outlined in Section 4.3.

﻿

Section 10.2   Limitations on Force Majeure Events.  No Party shall be relieved
of liability for breach or other failure of performance hereunder to the extent
that such failure is due to causes arising out of its own negligence or due to
removable or remediable causes that it fails to remove or remedy within a
reasonable time period.  Nothing contained herein shall be construed to require
a Party to settle any strike or labor dispute in which it may be involved.  No
Party shall be relieved by operation of this Article of any liability to make
payments described herein or determined hereunder (including pursuant to the
Settlement Process) when due or which the Party is obligated to make with
respect to performance which occurred prior to the occurrence of the Force
Majeure Event.

﻿

Article 11    CONFIDENTIALITY

﻿

Section 11.1  Confidentiality.  In recognition of the confidential nature of all
information regarding Power Pooling hereunder and the desire of the Parties to
keep such information confidential, no Party may disclose to any Person who is
not a Party any such information in any form or medium, including, but not
limited to, communications and data, business information and models, bidding
information, studies, reports, proposals, technical information and data,
business or financial proposals and projections, sketches, drawings, models,
samples, computer programs and documentation, and specifications regarding Power
Pooling, including without limitation, regarding the economics of Power Pooling,
the Parties, the Generation Dispatch



31

--------------------------------------------------------------------------------

 

Procedures, the Transmission Dispatch Procedures, or the Fuel Supply Dispatch
Procedures.  The Settlement Process shall be filed with the RCA.  If any Party
desires to disclose any such confidential information, the Party shall request
permission to do so from the Operating Committee, who shall determine whether to
authorize the requested disclosure after due consideration to the scope of the
request, the Principles and the possible effects on the other Parties and the
arrangement for Power Pooling hereunder.

﻿

Section 11.2  Permitted Disclosures.  Notwithstanding Section 11.1, any Party
may disclose such information without the prior approval of the Operating
Committee:

﻿

(a)as may be required to be disclosed pursuant to the requirements of any law,
rule, or regulation or any order, decree, subpoena or ruling or other similar
process of any court, governmental agency or governmental or regulatory
authority including, without limitation, the RCA. Prior to making or permitting
any of its representatives to make such disclosure, to the extent permitted by
applicable law, the disclosing Party shall provide notice to the other Parties
of its intent to make such disclosure, including notice of any opportunity for
any Party to seek a protective order or other appropriate remedy;

﻿

(b)to comply with any financing or lending requirements or documents;

﻿

(c)to its Affiliates, officers, directors, employees, agents, lenders,
investors, consultants, advisors, contractors, accountants, auditors and
counsel, provided, that they comply with the provisions of this Article 11; and

﻿

(d)to publicize to any third party (including, but not limited to, through press
releases and other media) information about only the general activities of Power
Pooling and otherwise to distribute otherwise publicly available information
that has not entered the public domain through the breach of this Agreement.

﻿

Article 12    GENERAL

﻿

Section 12.1   Relationship of the Parties.  Nothing herein shall be construed
to create a joint venture or partnership between the parties hereto or an
employer/employee or agency relationship.  Neither party hereto shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other party or to bind the other party to any
contract, agreement, or undertaking with any third party.  

﻿

Section 12.2   No Third-Party Beneficiaries.  This Agreement does not create
rights of any character whatsoever in favor of any Person other than the
Parties, and the obligations herein assumed by the Parties are solely for the
use and benefit of the Parties.  Nothing in this Agreement shall be construed as
permitting or vesting, or attempting to permit or vest, in any Person other than
the Parties, any rights hereunder or in any of the resources or facilities owned
or controlled by the Parties or the use thereof.

﻿

Section 12.3   Waivers.  Any waiver at any time by a Party of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this



32

--------------------------------------------------------------------------------

 

Agreement, shall not be deemed a waiver with respect to any other default or
matter.  Any delay in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right (but, for the avoidance of doubt, any
such delay shall not extend any period provided by any statute of limitations or
other similar applicable law).

﻿

Section 12.4   Assignment.  Neither Party may assign any of its rights or
delegate any of its obligations hereunder without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned,
or delayed. Any purported assignment or delegation in violation of this Section
shall be null and void. No assignment or delegation shall relieve the assigning
or delegating Party of any of its obligations hereunder.

﻿

Section 12.5   Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Parties. 

﻿

Section 12.6   Limitation and Release of Liability of Each Party.

﻿

(a)Each Party shall be liable and responsible to the other Parties only for
direct damages resulting from: (i) the negligent acts or omissions or Willful
Actions of such Party and/or its directors, officers, owners, employees,
affiliates and Committee members of such Party; or (ii) the material breach by
such Party of this Agreement (including, without limitation, the Generation
Dispatch Procedures, the Transmission Dispatch Procedures, the Fuel Supply
Dispatch Procedures or the Settlement Process).  The amount of any such direct
damages shall be reduced by the amount of insurance proceeds, if any, actually
received by the Party claiming such direct damages to cover any such direct
damages.

﻿

(b)Except for the liability set forth in Section 12.6, each Party hereby
releases each other Party, including its affiliates, contractors, consultants,
professional advisors, officers, directors, owners, and employees from any other
liability of any kind with respect to this Agreement.

﻿

(c)No Party, or any of its affiliates, contractors, consultants, professional
advisors, officers, directors, owners or employees, shall be liable for special,
indirect, incidental, punitive or consequential damages arising out of, due to,
or in connection with its performance or non-performance of this Agreement
(including, without limitation, the Generation Dispatch Procedures, the
Transmission Dispatch Procedures, the Fuel Supply Dispatch Procedures or the
Settlement Process) or any of its obligations herein or therein, whether based
on contract, tort (including, without limitation, negligence), strict liability,
warranty, indemnity or otherwise.

﻿

Section 12.7   Section Headings.  All indexes, titles, subject headings, section
titles, and similar items are provided for the purpose of reference and
convenience and are not intended to affect the meaning of the content or scope
of this Agreement.

﻿

Section 12.8   Notices.  Notices, requests, consents or other communications to
be made under or in relation to this Agreement (collectively, “Notices”) shall
be addressed to the applicable Party or Parties at the addresses provided in
Exhibit A, which may be updated from time-to-time by written Notice to the other
Parties.  All Notices shall be in writing and shall be



33

--------------------------------------------------------------------------------

 

by hand delivery, certified mail (return receipt requested), or electronic mail,
to the applicable addressee.  If mailed or hand delivered, the Notice shall be
simultaneously sent by electronic mail.  Any such Notice shall be deemed to have
been received (a) if hand delivered, on the day on which it was hand delivered;
(b) if mailed, on the date indicated on the returned receipt; and (c) if
transmitted by electronic mail, on the date it is received by the recipient’s
electronic mail server.  If any Notice is received after the close of a Business
Day, it shall be deemed received the next Business Day.  For the avoidance of
doubt, real-time or routine communications concerning Power Pooling hereunder
need not comply with this Section 12.8, provided, that any such communications
shall satisfy all applicable requirements of the Generation Dispatch Procedures,
the Transmission Dispatch Procedures, the Fuel Supply Dispatch Procedures and
the Settlement Process, or any other applicable requirements hereunder.

﻿

Section 12.9   Amendments.  It is contemplated by the Parties that it may be
appropriate from time to time to change, amend, modify, or supplement this
Agreement, including the exhibits that are a part of this Agreement, to reflect
changes in operating practices, costs or for other reasons.  Any changes,
amendments, modifications or supplements to this Agreement shall be in writing
executed by all Parties and be conditioned on approval by the RCA.

﻿

Section 12.10  Survival.  Notwithstanding anything herein to the contrary, the
provisions of Articles 1, 2, 4, 8, 10 and 11 shall survive and remain in full
force and effect notwithstanding the expiration or termination of this
Agreement, and shall continue to apply to all Parties that either terminate or
assign any rights or obligations under this Agreement even after such
termination or assignment.

﻿

Section 12.11  Further Assurances.  Upon the reasonable request of any Party,
the other Parties shall execute such additional documents, instruments and
assurances and take such additional actions as are reasonably necessary and
desirable to carry out the terms and intent of this Agreement.  This provision
shall continue to apply to all Parties that either terminate or assign any
rights or obligations under this Agreement even after such termination or
assignment.  No Party shall unreasonably withhold, condition or delay its
compliance with any reasonable request made pursuant to this Section 12.11.

﻿

Section 12.12  Counterparts; Entire Agreement.  This Agreement may be executed
in one or more counterparts, each of which will be an original instrument, but
all of which will constitute one agreement.  The execution and delivery of this
Agreement by any Party may be evidenced by facsimile or other electronic
transmission (including scanned documents delivered by email), which shall be
binding upon all Parties.  This Agreement contains the entire understanding
between the Parties concerning the subject matter of this Agreement and
supersedes all prior verbal or written communications between the Parties,
including, but not limited to, the Original Agreement and the Pooling Agreement.

﻿

Section 12.13  Forward Contract.  The Parties acknowledge and agree that all
transactions under the Agreement are forward contracts and that the Parties are
forward contract merchants, as those terms are used in the United States
Bankruptcy Code. The Parties acknowledge and agree that all of their
transactions, together with this Agreement form a single,



34

--------------------------------------------------------------------------------

 

integrated agreement, and agreements and transactions are entered into in
reliance on the fact that the agreements and each transaction form a single
agreement between the Parties.

﻿

Section 12.14 Dedication of Facilities.  Any undertaking by one Party to another
Party under any provision of this Agreement shall not constitute the permanent
dedication of the electric system or any portion thereof of the undertaking
Party to the other Party or its members, and it is understood and agreed that
any such undertaking under any provision of this Agreement by a Party shall
cease upon the termination of such Party’s obligations under this Agreement.

﻿

Section 12.15  Capital Credits.  In recognition of the non-firm,
Split-the-Savings Principle specified in this Agreement, the Parties agree that
there will be no capital credit assignments associated with Transactions under
this Agreement.

﻿

Section 12.16  Public Announcements.  Unless otherwise required by applicable
law (based upon the reasonable advice of counsel), no Party to this Agreement
shall make any public announcements in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned, or delayed), and the Parties shall cooperate
as to the timing and contents of any such announcement.

﻿

[remainder of page intentionally left blank]

﻿





35

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

﻿

﻿

By: /s/ Lee D. Thibert

﻿

Name:Lee D. Thibert

﻿

Title:Chief Executive Officer

﻿

Date: August 7, 2020

﻿

﻿

﻿

﻿

MATANUSKA ELECTRIC ASSOCIATION, INC.

﻿

﻿

﻿

By: /s/ Matt Reisterer

﻿

Name:for Anthony M. Izzo

﻿

Title:Chief Executive Officer

﻿

Date: August 7, 2020

﻿

﻿

﻿

 

36

--------------------------------------------------------------------------------

 

 

EXHIBIT A

﻿

NOTICES

﻿

Chugach

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, Alaska 99518

Attention: Lee Thibert

Email: Lee_Thibert@chugachelectric.com

 

MEA

Matanuska Electric Association, Inc.

163 East Industrial Way

Palmer, AK 99645

Attention: Tony Izzo

Email: tony.izzo@mea.coop

 

﻿

 

Exhibit A

 

Exhibit A

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

﻿

GENERATION RESOURCES OF CHUGACH

﻿

Facility

Unit No.

Commercial Operation Year

Type

Rating (MW)8

Plant 1

3

2007

Combustion Turbine

32.9

4

1972

Combustion Turbine

33.6

Plant 2

7

1979

Combustion Turbine

81.8

8

1984

Combustion Turbine

85.0

﻿

Plant 2A

9

2016

Combustion Turbine

48.9

10

2016

Combustion Turbine

48.9

11

2016

Steam Turbine

28.9

﻿

﻿

﻿

﻿

[remainder of page intentionally left blank]

﻿

﻿

﻿

_______________________

8 NOTE: ISO 30 degrees Fahrenheit.





Exhibit A

 

Exhibit B-1

Page 1 of 2

 

--------------------------------------------------------------------------------

 

 



EXHIBIT B-1 (continued)

﻿

GENERATION RESOURCES OF CHUGACH

﻿

﻿

Facility

Unit No.

Commercial Operation Year

Type

Rating (MW)9

Beluga Power Plant 10

1

1968

Combustion Turbine

19.6

2

1968

Combustion Turbine

19.6

3

1973

Combustion Turbine

64.8

5

1975

Combustion Turbine

68.7

6

1976

Combustion Turbine

79.2

7

1978

Combustion Turbine

80.1

﻿

IGT Power Plant 11

1

1964

Combustion Turbine

14.1

2

1965

Combustion Turbine

14.1

﻿

Eklutna Hydro12

1 & 2

1955

Hydro-Turbine

28.5

﻿

Bradley Lake13

1 & 2

1991

Hydro-Turbine

66.4

﻿

SPP

10

2013

Steam Turbine

57.5

11

2013

Combustion Turbine

47.6

12

2013

Combustion Turbine

47.6

13

2013

Combustion Turbine

47.6

﻿

Cooper Lake Hydroelectric Project

1

1960

Hydro-Turbine

9.6

2

1960

Hydro-Turbine

9.6

﻿

Fire Island Wind Project

n/a

2012

PPA (Wind Resource)

17.6

﻿

﻿

﻿

__________________________

9 ISO 30 degrees Fahrenheit.

10 Beluga Power Plant Unit Nos. 4 and 8 were retired.

11 IGT Power Plant Unit No. 3 is retired.

12 NOTE:  Chugach has rights to 64.29% of Eklutna Hydro; the capacity shown
reflects Chugach’s share under normal operating conditions.

13 NOTE:  Chugach has rights to 56.3% of Bradley Lake capacity; the capacity
shown reflects Chugach’s share under normal operating conditions.

﻿

 

Exhibit A

 

Exhibit B-1

Page 2 of 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

﻿

GENERATION RESOURCES OF MEA

﻿

Facility

Unit No.

Commercial Operation Year

Type

Rating (MW)14

Eklutna Generation Station

1

2015

Combustion Engine

17.1

2

2015

Combustion Engine

17.1

3

2015

Combustion Engine

17.1

4

2015

Combustion Engine

17.1

5

2015

Combustion Engine

17.1

6

2015

Combustion Engine

17.1

7

2015

Combustion Engine

17.1

8

2015

Combustion Engine

17.1

9

2015

Combustion Engine

17.1

10

2015

Combustion Engine

17.1

﻿

Eklutna Hydro15

1 & 2

1955

Hydro-Turbine

15.9

﻿

Bradley Lake16

1 & 2

1991

Hydro-Turbine

17.4

﻿

 

 

 

 

Southfork Eagle River Hydroelectric

n/a

2011

PPA (Hydro)

< 1

﻿

McRoberts Creek Hydroelectric

n/a

1990

PPA (Hydro)

< 1

﻿

 

 

 

 

MEA-Renewable IPP Solar Power Project

n/a

2019

PPA (Solar)

1

MEA Energy 49 Agreement

n/a

2020

PPA (Solar)

5.0

MEA Ram Valley Agreement

n/a

2020

PPA (Hydro)

<1

﻿

﻿

﻿

__________________________

14 ISO 30 degrees Fahrenheit

15 NOTE: MEA has rights to 35.71% of Eklutna Hydro; the capacity shown reflects
MEA’s share under normal operating conditions.

16 NOTE: MEA has rights to 13.8% of Bradley Lake capacity; the capacity shown
reflects MEA’s share under normal operating conditions.





Exhibit A

 

Exhibit B-2

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 



﻿

EXHIBIT C

RETAIL AND WHOLESALE CONTRACT CUSTOMER LOADS

﻿

﻿Utility

Load

Chugach Electric Association

Retail

Seward Electric Service

JBER – Richardson and JBER - Elmendorf

﻿

 

Matanuska Electric Association

Retail

﻿

﻿

﻿

﻿

 

Exhibit A

 

Exhibit C

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT D

VARIABLE GENERATION RESOURCES

Utility

Variable Generation Resource

Chugach Electric Association

Fire Island Wind

﻿

 

﻿

 

﻿

 

Matanuska Electric Association

MEA-Renewable Solar Power Project

﻿

MEA Energy 49 Agreement

﻿

MEA Ram Valley Agreement

﻿





Exhibit A

 

Exhibit D

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 



 

EXHIBIT E

SETTLEMENT PROCESS

Upon the completion of the Implementation Period, unless otherwise stated, the
processes set forth in this Exhibit E shall both govern and determine the
purchases, sales, and prices of all Transactions between and among the Parties.
The Parties’ existing economy energy tariffs shall be used for pricing energy
during the Implementation Period.  Unless otherwise agreed to by the Parties,
the Delivery Point of transfers of Energy and other applicable Ancillary
Services between the Parties shall be deemed to occur at a Delivery Point listed
in Exhibit G.  Such Energy transfers and other applicable Ancillary Services
shall be made without the imposition of transmission wheeling charges within
seven (7) days of the Execution Date of this Agreement. The Parties will develop
new provisions governing ancillary services as necessary during the
Implementation Period.

﻿

Section 1    General

﻿

The following shall apply to the settlement of all Transactions between and
among the Parties hereunder:

﻿

(a)All quantities of Energy Services to be bought and sold shall be determined
and be binding obligations of the Parties according to the Day-Ahead Schedule or
the applicable Re-Schedule performed pursuant to Section 6.1. 

﻿

(b)All compensation for the quantities of Energy Services bought and sold shall,
consistent with Section 2 of this Exhibit E, be determined according to the
actual availability of each Party’s Generation Resources, actual output of
Variable Generation Resources, and actual Native load.

﻿

(c)For each hour, a Party owning Generation Resources and existing contractual
purchases or new purchases from Qualifying Facilities that in aggregate are
scheduled to produce less Energy than that Party’s Native Load is an “Energy
Buyer”. 

﻿

(d)If in an hour there is an Energy Buyer, then a Party with Generation
Resources that in aggregate produce more Energy than that Party’s Native Load is
an “Energy Seller”.

﻿

(e)A Party that produces, or has rights to, more than its requirements of Spin,
Regulation Up or Regulation Down may be a Seller of that Energy Service.  A
Party that produces less Spin, Regulation Up or Regulation Down than necessary
to satisfy its Reliability Obligations is a buyer of that Energy Service. 

﻿

(f)The Least Cost Energy scheduled to be produced by a Party’s available
Generation Resources on the Actual Dispatch Day shall be dedicated first to meet
that Party’s Native Load. The Least Cost Spin, Least Cost Regulation Up and



Exhibit A

 

Exhibit E

Page 1 of 3

 

--------------------------------------------------------------------------------

 

 

Least Cost Regulation Down carried on a Party’s available Generation Resources
shall be dedicated first to meet that Party’s Reliability Obligations.

﻿

(g)The Least Cost Energy Dispatched from a Party’s Generation Resources in
excess of its Native Load shall be sold first to Parties as Energy Buyers up to
the level 

(h)needed to satisfy the Parties’ aggregate Native Loads. Remaining available
Least Cost Energy may be sold to non-party Economy Energy buyers.

﻿

(i)Any Energy production that effectuates a non-party Economy Energy buyer or
seller Transaction shall have no negative effect on the economic interest of any
Party measured hourly.

﻿

(j)The Parties shall initially operate as separate load balancing areas during
the Implementation Period and each Party shall provide its own Regulation Up and
Regulation Down, unless Regulation Up and Regulation Down can be provided while
operating as separate load balancing areas.  At such time that a single load
balancing area is formed, Economy Energy and/or Energy Service Transactions may
be settled on actual rather than scheduled Energy, consistent with the terms
associated with single load balancing area formation. The Executive Committee
shall determine the balancing authority entity during the Implementation Period.
 

﻿

(k)The Operating Committee shall develop, modify and approve all elements used
to compute Transaction prices. Elements include but are not limited to
Generation Resource Data.

﻿

(l)Energy Buyers shall be responsible for supplying the Fuel and their
respective Fuel Costs.

﻿

Section 2    Energy Services Settlement Process

﻿

For each hour of the Actual Dispatch Day, compensation for the Energy Service
Transactions between the Parties, as defined according to Exhibit E, Section 1,
shall be determined as follows:

﻿

(a)Each Party shall make payments associated with its own “Pool Savings”.  Pool
Savings and associated payments shall be determined as follows.

﻿

i.The Party’s Cost Responsibility is determined by the actual dispatch of the
day being settled.

﻿

ii.The Cost Responsibility as determined through the calculation of the SSCED
minus the Cost Responsibility determined through the actual operation of the
SCED shall be a Party’s preliminary “Pool Savings”. If a Party’s preliminary
Pool Savings are negative, then see Appendix – Settlement Process Examples, E-1,
“Party’s Preliminary Pool Savings are Negative”.

﻿





Exhibit A

 

Exhibit E

Page 2 of 3

 

--------------------------------------------------------------------------------

 

 

iii.Spin shall be priced during the Implementation Period in a manner consistent
with the Parties’ current pricing practices, but in no case less than the full
incremental cost of supply.

﻿

iv.Pricing for regulation will be developed during the Implementation Period,
and in no case less than the full incremental cost of supply.

﻿

v.Final Pool Savings is determined by the combination of Exhibit E, Section
2(a)(ii) and Exhibit E, Section 2(a)(iii).

﻿

vi.For each hour of the Actual Dispatch Day the Energy Buyer shall pay the
Energy Seller, in aggregate, one-half of its final Pool Savings.

﻿

vii.For each hour of the Actual Dispatch Day the Energy Seller shall pay the
Energy Buyer, in aggregate, one-half of its final Pool Savings.

﻿

(b)In light of Chugach's and MEA's joint ownership of the multiple
interconnected Delivery Points shown in Exhibit G and the fact that wheeling
charges negatively impact the benefits to each Party, the Parties agree that for
all Pool Transactions between Chugach and MEA to meet Native Load requirements
there will be no cost of wheeling.  The respective obligations of the Parties in
regard to assessing no wheeling charges for energy transfers between the Parties
at the Delivery Points identified in Exhibit G shall become effective within
seven (7) days of the Execution Date and survive the termination of this
Agreement for any reason. Wheeling costs applicable to additional participants,
contracts or amendments that may be added to this Agreement shall be determined
and agreed to by the Parties on a case-by-case basis.

 

Exhibit A

 

Exhibit E

Page 3 of 3

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT F

﻿

ECONOMY ENERGY TRANSACTION PROCESS

﻿

The processes set forth in this Exhibit F shall both govern and determine the
rights and prices of all Transactions between and among the Parties to non-party
Economy Energy buyers and Economy Energy sellers.

﻿

Section 1General

﻿

The following shall apply to all Energy and Spin Transactions between and among
the Parties to Economy Energy buyers and Economy Energy sellers hereunder:

﻿

(a)  The Central Scheduling Service, as part of the Day-Ahead Schedule, may
purchase non-firm power from non-Parties when such purchase reduces overall
costs to the Parties.  The costs and benefits of such transactions shall be
allocated to the Party whom had the highest variable cost of operation for the
period of the transaction 

﻿

(b)  The Energy Seller (Party) shall have rights over an Energy Buyer’s (Party)
Generations Resource capacity up to the amount of Energy the Energy Seller
provides to an Energy Buyer required to meet their Native Load as determined by
the Security Constrained Economic Dispatch.  If this Generation Resource is
dispatched to make Economy Energy sales, then the Energy Seller shall have the
right to produce Economy Energy from an Energy Buyers Generation Resources up to
the amount of Energy the Energy Seller sells to that Energy Buyer to meet Native
Load as determined by the Security Constrained Economic Dispatch. These rights
remain until such a time as the Economy Energy buyer indicates that they are not
able to agree to a transaction with the Energy Seller.

﻿

(c)  The Energy Seller (Party) shall provide the fuel required to produce the
Economy Energy, the cost of fuel transportation incurred by the owner of the
Generation Resource and the Variable O&M Cost for the Generation Resource used
to produce the Economy Energy.  Any margin negotiated shall be between the
Energy Seller (Party) and Economy Energy buyer (non-party) per their respective
economy energy tariffs.  For clarity, the Energy Seller (Party) negotiates the
Economy Energy Transaction with the Economy Energy buyer.

﻿

(d)  Energy Sellers or Economy Energy buyers that make Economy Energy
Transactions shall be responsible for providing and arranging for delivery of
fuel to the Generation Resources that produce the Economy Energy. Energy Sellers
that make Economy Energy sales shall be responsible for compensating Generation
Resource owners for Variable O&M Costs incurred to produce Economy Energy. 

 

 

Exhibit A

 

Exhibit F

Page 1 of 2

 

--------------------------------------------------------------------------------

 

 

﻿

(e)  Spin Back provided by an Economy Energy buyer may be used by the Economy
Energy Seller to minimize Production Costs.

﻿

(f)  Parties that make Economy Energy sales are responsible for all accounting
and billing of Economy Energy.  This includes but is not limited to fuel supply
and transportation cost, Generation Resource Variable O&M Costs and margins. 

﻿

(g)  Owners of Generation Resources (Parties) that produce Economy Energy for
other Parties are responsible for all accounting and billing of O&M costs
associated with Economy Energy production.

﻿

 

Exhibit A

 

Exhibit F

Page 2 of 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

DELIVERY POINTS FOR TWO-PARTY POWER POOL

BETWEEN CHUGACH AND MEA

﻿

(a)    Teeland Substation Transformer T-1 and/or T-2

(b)    115 kV line from Fossil Creek to Plant 2 115 kV Substation, Breakers 21
and 22



 

 

Exhibit G

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 



﻿

EXHIBIT H

NEW FIRM WHOLESALE POWER CONTRACTS PROCESS

﻿

The processes set forth in this Exhibit H shall govern and determine the rights
of each Party under the Agreement with respect to any Firm Wholesale Power
Contracts negotiated between the Parties and non-party buyers.

﻿

All Generation Resource capacity identified in Exhibit B-1 that is not otherwise
committed to serving the Parties’ Native Load and Economy Energy requirements
through Power Pooling under this Agreement, will be available to Chugach when
entering into a new Firm Wholesale Power Contract with a third-party not served
by Chugach as of the Effective Date.

﻿

All Generation Resource capacity identified in Exhibit B-2 that is not otherwise
committed to serving the Parties’ Native Load and Economy Energy requirements
through Power Pooling under this Agreement, will be available to MEA when
entering into a new Firm Wholesale Power Contract with a third-party not served
by MEA as of the Effective Date.

﻿

The Parties determination of available Generation Resource capacity shall
expressly account for the reserve requirements referenced in Section 3.2.(b) of
this Agreement.

﻿

A Party negotiating with a non-Party buyer for a Firm Wholesale Power Contract
to serve a load outside of that Party’s certified service territory shall
provide written notice of such negotiations to the other Party prior to the
execution of any such Firm Wholesale Power Contract.

﻿

The heat rate associated with any new Firm Wholesale Power Contract entered into
consistent with this Exhibit H shall be based on the Generation Resource used to
provide the Energy Services required under the Firm Wholesale Power Contract.

﻿

The Party selling Energy Services to a non-party buyer shall (1) provide the
fuel required to produce such Energy Services, (2) pay the cost of fuel
transportation incurred by the owner of the Generation Resource, and (3) pay the
Variable O&M Cost for the Generation Resource used to produce the Energy
Services. 

﻿

﻿

﻿

﻿

﻿





 

 

Exhibit H

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 



﻿

APPENDIX 1 – SETTLEMENT PROCESS EXAMPLES

﻿

Example E-1 – Party’s Preliminary Pool Savings are Negative

When the cost of a Party's SSCED is less than the Party's native load portion of
the SCED, the Parties will split costs and savings consistent with Spilt the
saving Principles.  An example where this could occur is as follows:

﻿

A Party’s SSCED minus SCED is equal to a Party’s preliminary pool savings.

Party A's preliminary pool savings is $1000.

Party B's preliminary pool savings is -$400.

Parties A will make a payment totaling $500 to Party B.

Party A will be billed an additional $200 from Party B.

The result is each Party will net a savings from pool operation of $300



 

 

Appendix 1

Page 1 of 1

 

--------------------------------------------------------------------------------